Title: From Benjamin Franklin to [Madame Brillon], 16 February 1781
From: Franklin, Benjamin
To: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt


ce Vendredi 16 Feve. 81
Je n’avoit pas, le Bonheur, ma chere Amie, de vous voir Mercredi au soir, parceque mes chevaux etoient à Paris, avec le jeune homme, & je n’ai actuellement ni Pieds ni Ailes. Si j’avois des Ailes, j’aurois volé a vous; & il me semble que je gratterai quelquefois à la Fenêtre de votre Chambre à coucher. C’est très malfait de la Nature de nous nier un Avantage qu’elle a prodigué à tant de petits vauriens d’Oiseaux & de Mouches!— J’etois hier à Versailles, & je n’etois pas de retour qu’aprés 8 heures, ainsi quand je reçois vôtre charmante Invitation, c’etoit deja trop tard de me rendre chez vous; mais je viendrai ce soir, ou demain au soir, ou peut-être tous les deux, car je suis toujours heureux en vôtre douce Société. J’apporterai avec moi votre joli Conte, comme vous le desirez, pour être corrigée. A mon avis, il n’y est qu’une Faute, c’est celui d’oter de M. F. presque la seule Vertu d’un Amant qui lui reste, sa Constance. Et cela est bien injuste, parceque c’est aussi claire que la plus claire Proposition en Euclide, que celui qui est constant a plusieurs, a plus de Constance que celui qui n’est constant qu’à une.
